DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 5/16/2022:
Claims 1 and 3-20 are pending in the current application.  Claims 1, 3-6, and 17 are amended, Claim 2 is cancelled, and Claim 20 is newly added.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
6.	Claims 1 and 3-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1 and 3-20.
	Independent Claim 1 recites a battery pack having a case with an opening that exposes the plurality of cylindrical cells, wherein a heat dissipation plate is exposed to the outside of the case and having a front-back direction arrangement, further comprising a heat transfer pad that has an upper and a lower pad that are essentially form-fitted to the cylindrical cells within the case, and wherein the heat dissipation plate extends parallel to the heat transfer pad.  The closest prior art Baumgartner US PG Publication 2015/0079444, previously cited) does not teach the relationship between the heat dissipation plate and the transfer pad (e.g. parallel extension) and the skilled artisan would not modify the prior art to arrive at the claimed invention since the prior art has a specific reason for the shapes and orientations of the heat transfer/dissipation parts.  Newly identified close prior art includes Shen US PG Publication 2008/0292949 and Ura US PG Publication 2003/0017383 both show battery packs with heat dissipation structures that are form-fitted to cylindrical battery cells and Lin US PG Publication 2008/0259569 teaches a battery casing that exposes a heat sink through the casing and itself form-fits a cylindrical cell, but there is no teaching of the open battery case and exposed heat dissipation member in combination with a further heat dissipation member/pad with the specified structure as recited in the claims, nor any motivation to combine these references with Baumgartner or any other to arrive at the claimed invention.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 3-20 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729